ON APPLICATION FOR REHEARING
Decided April 18, 1936
This cause came on to be heard on appeal from the Common Pleas Court of Hamilton County, Ohio, upon the pleadings, evidence, argument and briefs of counsel, and was submitted to the court and thereafter came on further for hearing upon an application of the plaintiff for a rehearing, and upon consideration thereof, the court find: that plaintiffs are entitled to an accounting of such trust funds as of the date of the commencement of the action in the Common Pleas Court, setting forth therein the status of such funds as of that date, and that plaintiffs are entitled to have such fund from said date kept separate and distinct from all other funds in the custody and control of the defendants, and the accounts thereof to be kept separate and apart from other accounts, and that said funds should not be intermingled with other funds in such custody and control and that the plaintiffs are entitled from time to time and at reasonable periods to receive statements showing the accruals to such funds and the disposition of such amounts as may be disbursed therefrom, and that as to all other matters prayed for by plaintiffs the court further finds against the plaintiffs.
It is therefore ordered, decreed and adjudged that this cause be remanded to the Common Pleas Court of Hamilton County, that such court maintain jurisdiction over the administration of such trusts, and that it require the defendants forthwith to furnish the plaintiffs an accounting of the status of such trust funds as of the date of the commencement of this action in the Common Pleas Court, and that such trust funds be kept separate, distinct and apart from all other funds in the custody and control of the defendants, and the accounts thereof be kept in like manner separate and distinct from other accounts, and that the Common Pleas Court require the defendants at reasonable periods of not more than one year to furnish accounts to the plaintiffs setting forth the accruals to such funds and any distribution therefrom, and that as to all other matters the prayer of the petition is denied; and that the defendants pay the costs of these proceedings; and that this decree is without prejudice to the rights of the plaintiffs or the heirs of Preserved Smith in the event that hereafter the provisions of the trust involved hereip be not continued as therein specified.
It is further ordered that a special man*118date issue to the Common Pleas Court of TTa.TniU-.on County to carry this decree into effect.
To all of which defendants except.